ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2008-06-04_JUD_01_ME_04_FR.txt.                                                                              265




             DÉCLARATION DE M. LE JUGE OWADA

[Traduction]

  Je souscris à tous les points du dispositif de l’arrêt relatifs à la compé-
tence et au fond, sauf un. En effet, j’ai voté contre l’alinéa d) du point 1,
qui a trait à la compétence de la Cour pour statuer sur le différend
concernant les mandats d’arrêt délivrés le 27 septembre 2006 à l’encontre
de deux hauts fonctionnaires djiboutiens.
  Je tiens donc à faire la présente déclaration afin de préciser ma position
à cet égard.

                                     *   *
   1. La Cour, ainsi qu’elle le fait observer à juste titre, « est [pour] la pre-
mière fois ... amenée à trancher au fond un différend porté devant elle par
une requête fondée sur le paragraphe 5 de l’article 38 de son Règlement »
(arrêt, par. 63). Si « [s]a compétence ... peut être fondée sur le forum pro-
rogatum selon des modalités diverses, que le paragraphe 5 de l’article 38
du Règlement n’épuise nullement » (ibid., par. 64), la Cour ne peut, en la
présente espèce, exercer sa compétence sur la base du forum prorogatum
que dans la mesure où l’Etat défendeur a, par sa conduite devant elle ou
dans ses relations avec la Partie demanderesse, agi de manière telle qu’il a
accepté sa compétence (ibid., par. 61).
   2. Il apparaît donc clairement que, dans la présente affaire, le fonde-
ment et l’étendue de la compétence de la Cour doivent être déterminés
strictement par référence à l’étendue du consentement donné par le défen-
deur dans sa lettre du 25 juillet 2006 en réponse à l’invitation formulée
par le demandeur dans sa requête. Autrement dit, les éléments conver-
gents contenus dans ces deux documents, qui forment le consentement
commun des Parties, définissent l’étendue précise de la compétence que
celles-ci ont conférée à la Cour en la présente espèce.
   3. Réduite à ces éléments essentiels, la présente affaire — qui a été por-
tée devant la Cour sur la base d’un forum prorogatum — ne se distingue
pas, d’un point de vue juridique, d’une instance introduite en application
du paragraphe 2 de l’article 36 du Statut par la voie de deux déclarations
unilatérales d’acceptation de la juridiction de la Cour en vertu de la
clause facultative, hormis le fait que le défendeur a, en l’espèce, donné un
consentement ad hoc par sa lettre du 25 juillet 2006 et que ce consente-
ment est strictement limité à ce qu’il a accepté, à savoir une compétence
ratione materiae partielle par rapport à ce qu’envisagerait le demandeur
dans sa requête.
   4. Dès lors, s’il est vrai que, « [p]our que la Cour soit compétente sur la
base d’un forum prorogatum, l’élément de consentement doit être expli-

                                                                              92

      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (DÉCL. OWADA)            266

cite ou pouvoir être clairement déduit de la conduite pertinente de l’Etat »
(arrêt, par. 62), lorsque l’élément de consentement requis est, comme en
la présente espèce, exprimé par écrit sous la forme d’une lettre du défen-
deur et non par une conduite de sa part qui, comme ce fut le cas en
l’affaire du Détroit de Corfou (Royaume-Uni c. Albanie), pourrait per-
mettre à la Cour de le déduire, la tâche de cette dernière devrait être la
même que dans une affaire fondée sur deux déclarations faites en vertu de
la clause facultative ; il suffit d’interpréter et d’appliquer les deux docu-
ments pertinents, de sorte que l’étendue du consentement commun des
Parties puisse être définie avec précision à partir des éléments convergents
desdits documents.
   5. Dans le présent arrêt, la Cour prétend suivre ce principe. Selon moi,
elle établit cependant une distinction entre la présente espèce — en
laquelle sa compétence est fondée sur un forum prorogatum — et des
affaires antérieures dans lesquelles tel n’était pas le cas, tout du moins en
ce qui concerne l’étendue de l’objet du différend à l’égard duquel elle
exerce sa compétence.
   6. Il est indiqué dans l’arrêt que, « [l]à où la compétence est fondée sur
le forum prorogatum, une attention toute particulière doit être portée à
l’étendue du consentement tel qu’il est circonscrit par l’Etat défendeur »
(arrêt, par. 87). S’interrogeant plus particulièrement sur la question de
savoir si elle a compétence à l’égard d’événements postérieurs à la date du
dépôt de la requête — c’est-à-dire la convocation à témoigner adressée en
2007 au président de Djibouti et les mandats d’arrêt délivrés en 2006 à
l’encontre de deux hauts fonctionnaires djiboutiens —, la Cour précise
que les critères établis par sa jurisprudence aux fins de déterminer si les
faits ou événements postérieurs au dépôt de la requête sont indissociable-
ment liés aux faits ou événements relevant expressément de sa compé-
tence, de sorte qu’ils puissent entrer dans le champ du différend, sont
dépourvus de pertinence en la présente espèce (voir, par exemple, Com-
pétence en matière de pêcheries (République fédérale d’Allemagne c.
Islande) ; LaGrand (Allemagne c. Etats-Unis d’Amérique) ; et Mandat
d’arrêt du 11 avril 2000 (République démocratique du Congo c. Belgi-
que)). Dans le présent arrêt, la Cour opère une distinction en indiquant
que, « [d]ans aucune de ces affaires [s]a compétence ... n’était fondée sur
un forum prorogatum ». Elle ajoute que si, « [d]ans la présente espèce, où
tel est le fondement de sa compétence, la Cour est d’avis qu’il n’est pas
pertinent de savoir si les éléments postérieurs en question « dépassent
l’objet déclaré de [l]a requête » »,

    « ce qui est décisif ... pour répondre à la question de savoir si elle est
    compétente pour connaître des demandes relatives à ces mandats,
    n’est pas sa jurisprudence relative aux notions de « continuité » et de
    « connexité », qui constituent des critères pertinents pour déterminer
    les limites ratione temporis de sa compétence, mais ce que la France
    a expressément accepté dans sa lettre du 25 juillet 2006 » (arrêt,
    par. 88).

                                                                           93

      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (DÉCL. OWADA)             267

   7. Il convient cependant de relever que la jurisprudence en question
relative à la « continuité » et à la « connexité » s’est développée non pas
tant dans le contexte d’une limitation ratione temporis que précisément
aux fins de délimiter l’objet qui forme la base de l’acceptation par les
parties de la compétence de la Cour. Ainsi, en l’affaire de la Compétence
en matière de pêcheries (République fédérale d’Allemagne c. Islande), la
Cour a indiqué que « [l]a conclusion se fond[ait] sur des faits postérieurs
au dépôt de la requête mais découlant directement de la question qui fai-
[sait] l’objet de cette requête » et que, « [à] ce titre, elle rel[evait] de la
compétence de la Cour telle qu’elle a[vait] été définie dans la clause com-
promissoire de l’échange de notes du 19 juillet 1961 » (C.I.J. Recueil 1974,
p. 203, par. 72 ; les italiques sont de moi). Selon moi, telle est exactement
la situation en la présente espèce pour ce qui concerne les convocations à
témoigner. Autrement dit, la seule question qui se pose est de savoir si les
événements de 2006 relatifs aux mandats d’arrêt délivrés postérieurement
au dépôt de la requête de Djibouti découlaient directement ou non du
différend qui fait l’objet de la requête.
   8. La Cour précise que, « [b]ien que ces mandats d’arrêt puissent être
perçus comme un moyen d’exécuter les convocations à témoigner, ils
représentent de nouveaux actes juridiques au sujet desquels la France ne
peut être considérée comme ayant accepté implicitement [s]a compé-
tence » et que, « [p]ar conséquent, les demandes relatives aux mandats
d’arrêt concernent des questions qui n’entrent pas dans le champ de [s]a
compétence ratione materiae » (arrêt, par. 88 ; les italiques sont de moi).
   9. Il est cependant difficile de comprendre pourquoi le fait de délivrer
des mandats d’arrêt, ce qui, après tout, n’est rien d’autre que la consé-
quence juridique qui découle nécessairement du refus de déférer à des
convocations (article 109 du Code de procédure pénale français), consti-
tue un nouvel acte juridique qui devrait être exclu du champ de la com-
pétence de la Cour, alors que la seconde convocation adressée au prési-
dent était une « répétition de la précédente » — dont le défendeur a lui-
même reconnu qu’elle était nulle et non avenue — et qu’il s’agissait donc
« en substance de la même convocation » (arrêt, par. 91), laquelle entrait,
partant, dans le champ de la compétence de la Cour.
   10. Selon moi, la question est, dans les deux cas, la même. Il s’agit de
savoir si les actes postérieurs au dépôt de la requête entrent dans le
champ de l’acceptation par la France de la compétence ratione materiae
de la Cour tel qu’il peut être déduit des termes employés par la France
dans sa lettre du 25 juillet 2006, et notamment de l’expression « pour le
différend qui fait l’objet de la requête et dans les strictes limites des
demandes formulées dans celle-ci par la République de Djibouti » (ibid.,
par. 77).
   11. Je pense, en accord avec l’arrêt, que la limitation de la compétence
de la Cour imposée par la France dans sa lettre n’est, de toute évidence,
pas une limitation ratione temporis mais une limitation ratione materiae.
C’est précisément pour cette raison que la question de savoir si les deux
éléments susmentionnés entrent dans le champ du « différend qui fait

                                                                            94

      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (DÉCL. OWADA)             268

l’objet de la requête » a trait à une limitation de fond et non temporelle.
En examinant attentivement la requête de Djibouti, on constate que les
éléments contenus aux alinéas e), f) et h) ii) du paragraphe 4 se rappor-
tent clairement à une situation donnée (la violation de certaines immuni-
tés) à la date de cette requête et non à des événements particuliers (l’émis-
sion de convocations) qui s’étaient produits avant son dépôt (requête,
p. 6, par. 4). En ce sens, la jurisprudence de la Cour telle qu’établie dans
les affaires susmentionnées (voir paragraphe 6 ci-dessus) est pertinente en
la présente espèce pour ce qui concerne la limitation de fond — et non
temporelle — aux fins d’interpréter le contenu de la lettre d’acceptation
de la France. (Il en irait différemment si la lettre de la France avait fait
état d’une limitation ratione temporis précise, excluant expressément de
la compétence de la Cour tous les événements postérieurs à la date du
dépôt de la requête).
   12. Pour les raisons exposées ci-dessus, je suis au regret de ne pouvoir
souscrire à l’arrêt sur ce point, en ce qu’il s’écarte de la jurisprudence bien
établie de la Cour sur la question de l’étendue de l’« objet du différend »
en retenant un nouveau critère aux fins de déterminer si les événements
postérieurs au dépôt de la requête étaient ou non de « nouveaux actes
juridiques » (arrêt, par. 88). A l’aune de ce critère, la seconde convocation
adressée au président de Djibouti en 2007 devrait elle aussi être « un nou-
vel acte juridique ».
   13. J’ajouterai que, en dépit de cette réserve, je souscris à l’arrêt de la
Cour en ce qui concerne les éléments de fond de la question relative à
l’immunité des hauts fonctionnaires djiboutiens. Dès lors, la réserve que
j’ai exprimée sur cet aspect de la compétence n’a, en définitive, aucune
incidence sur la conclusion à laquelle la Cour est parvenue sur cette
question.


                                                 (Signé) Hisashi OWADA.




                                                                            95

